Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Par. 0006 of the specification recites “break away clutch mechanism” and par. 0008 recites “pendulum clutch attachment” which is contradictory to the terminology of break away crutch mechanism and pendulum crutch attachment used elsewhere in the specification.
Appropriate correction is required.
Claim Objections
Claims 12-13 objected to because of the following informalities:  
Claim 12 recites “a clutch” in line 4, “a clutch assembly mechanically coupled to said clutch” in line 5, and “a pendulum clutch attachment . . . coupled to said clutch assembly” in lines 6-7 and the term “clutch” appears to be incorrect language for the “crutch” terminology used throughout the specification and other claims.  
Claim 13 recites the limitation “The pallet engagement collect” which should recite “The pallet engagement collet”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5,7-8, and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, it recites the limitation “a pallet alignment feature” in lines 1-2 and it is not clear if this is the same pallet alignment feature introduced in claim 1 or another limitation.  
Regarding Claim 5, it recites the limitation "the list" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 7, it recites the preamble “The pallet engagement collet as recited in claim” but is followed by “wherein the escapement break-away assembly comprises . . .”  and because the matter claimed is beyond just the pallet engagement collet the claim is indeterminate.  
Regarding Claim 12, it recites the limitation “a pallet engagement collet” in line 8 and it is not clear if this is the same pallet alignment feature introduced in previously in claim 12, line 6, or another limitation.  
Regarding Claim 13, it recites the limitation “a pallet alignment feature” in lines 1-2 and it is not clear if this is the same pallet alignment feature introduced in claim 1 or another limitation.  It also recites the limitation “said pallet locking recess” in line 2 and there is insufficient antecedent basis for this limitation in the claim.  
Regarding Claim 16, it recites the limitation "the list" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 18, it recites the preamble “The pallet engagement collet as recited in claim 17” but is followed by the “wherein the escapement break away assembly comprises . . .”  and because the matter claimed is beyond just the pallet engagement collet the claim is indeterminate.  
Allowable Subject Matter
Claims 1, 3-4, and 9-11 are allowed.
Claims 2, 5-8, and 12-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1, prior art does not disclose, taken alone or in combination, a pallet engagement collet having at least one magnet attached thereto and having a pallet alignment feature attached thereto; a pallet which is adapted to be magnetically coupled to said pallet engagement collet so as to mechanically engage said pendulum crutch attachment to said pallet, thereby enabling said pallet to break away from said pallet engagement collet when sufficient force is applied to said pallet to overcome the magnetic force of the at least one magnet.
Regarding Claim 2-8, they depend from claim 1 and are allowable therein.  

Regarding Claim 9, prior art does not disclose, taken alone or in combination, a method of breaking away in a dead-beat escapement assembly comprising breaking away said pallet engagement collet from said pallet which is magnetically coupled to said pallet engagement collet when sufficient force is applied to said pallet to overcome the magnetic force.
Regarding Claim 10-11, they depend from claim 9 and are allowable therein. 
Regarding Claim 12, prior art does not disclose, taken alone or in combination, a pallet engagement collet having at least one magnet attached thereto and having a pallet alignment feature thereto; a pallet which is adapted to be magnetically coupled to said pallet engagement collet so as to mechanically engage said pendulum crutch attachment to said pallet, thereby enabling said pallet to overcome the magnetic force of the at least one magnet.
Regarding Claim 13-19, they depend from claim 12 and are allowable therein.  

Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Itami et al. (US 4378166 A) discloses a pendulum arrangement of a pendulum clock having a pendulum arm hanging a pendulum disc on one end and being pivotally and swingingly supported at a supporting portion of a base plate, an electromagnet fixed to the base plate and a permanent magnet arranged facingly to the electromagnet and swinging together with the pendulum arm for the purpose of swinging a pendulum by means of electromagnet force of the electromagnet and the permanent magnet, a pendulum arrangement further comprising a slip arm one end of which the permanent magnet is fixed and on the other end of which is loosely engaged with the pendulum arm at a little larger slipping torque than a driving torque which said permanent magnet receives from the electromagnet, and a pair of limit pins fixed on the both side of the swinging region of the slip arm on the base plate, wherein either one of the limit pins touches the slip arm to slip the slip arm away from the pendulum arm and the permanent magnet always swings so that it can center the electromagnet.
Houlon (US 20070201317 A1) discloses a regulating element for wristwatch comprising: a balance, a magnetic return member for returning the balance to at least one stable equilibrium position, and an escapement for maintaining the oscillation of the balance around the equilibrium position.
Schroeder (US 9627952 B2) discloses a pendulum magnet arrangement including a stationary magnet positioned such that a magnetic field of the stationary magnet repels the pendulum magnet as it approaches the stationary magnet; a magnetic shielding apparatus configured to intermittently shield the stationary magnet from the pendulum magnet; and a power source configured to supply power to the magnetic shielding apparatus
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833